DIREXION INSURANCE TRUST Evolution VP Managed Bond Fund Evolution VP All-Cap Equity Fund Supplement dated July 1, 2009 to Prospectus dated December 29, 2008 On May 20, 2009, the Board of Trustees of the Direxion Insurance Trust approved a new contractual fee arrangement on behalf of the Evolution VP Managed Bond Fund and the Evolution VP All-Cap Equity Fund (each a “Fund” and collectively the “Funds”).The following information replaces the corresponding information found in the Prospectus. FEES AND EXPENSES OF THE FUNDS The tables below describe the fees and expenses that you may pay if you buy and hold shares of the Funds.The expense information below has been restated to reflect current fees based on contractual changes that became effective on July 1, 2009. Shareholder Fees(fees paid directly from your investment) Maximum Sales Charge Imposed on Purchases (as a % of offering price) None Maximum Deferred Sales Charge (as a % of original purchase price or sales proceeds, whichever is less) None Annual
